DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compounds of claims 1, 11-12 and the device of claim 14.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Cao (CN 105399748) teaches a material represented by Material 1 (page 1):

    PNG
    media_image1.png
    260
    272
    media_image1.png
    Greyscale

R1 is selected from a linear or branched aliphatic hydrocarbon group of C1 to C18, a
substituted or unsubstituted C 6 -C 60 aryl group, a substituted or unsubstituted C 6 -
C 60 aryloxy group, substituted And an unsubstituted C 2 -C 60 heteroaryl group;
R 2 is selected from any one of a linear or branched aliphatic hydrocarbon group, a

	Material 1 reads on applicants’ Formula 1 wherein R1 and R3 are aryl groups; R2 = CN. Material 1 fails to meet the limitations of equations 1 and 2 as required by the above independent claims.
	Cao fails to teach, suggest or offer guidance that would render obvious the selection of a Material 1 derivative meeting the limitations of equations 1 and 2 as required by the above independent claims.
Claims 1-12 and 14-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786